THE COURT
then charged the jury in substance that the prisoner at the bar was indicted for cruising on .the high seas without any commission, and boarding and plundering a Spanish vessel, or vessels belonging to some power to the jurors unknown; and piratically taking out of such vessel a sum of money, which the crew divided among themselves. The essential objects of inquiry were, whether the prisoner at the bar was engaged in such cruise without a commission: whether the robbery charged in the indictment was committed by him and others so cruising as aforesaid, and whether the fact amounted to piracy under the act of congress.
The fact of cruising and plundering the Spanish vessel was proved by the testimony of accomplices, and it was contended by the counsel for the prisoner that they were totally unworthy of credit. It is undoubtedly true that the testimony of accomplices is to be heard with suspicion: and if their testimony should be improbable, or contradicted by circumstances, or by other testimony, the jury might justifiably discredit it; but if all the circumstances of the case, circumstances which could not be mistaken or misrepresented. corroborated the testimony of the accomplice. and in fact were merely connected by that testimony, it would be going too far to say that the facts supplied by the witness were to be disregarded because he was an accomplice. But in this case, one of the witnesses. Donald, had been acquitted by the grand jury because he was forced on board the vessel, and his testimony concurred with that of the other witnesses in all that was material.
If the robbery was committed, their next inquiry would be. whether the vessel committing it sailed under a lawful commission. There was not only no testimony whatever of a commission, but all the facts given in evidence were totally incompatible with the idea of sailing under any authority whatever. The crew of one vessel had mutinied, seized another vessel, and proceeded on a cruise under officers elected by themselves.
The question whether the case came within the act of congress was one of more difficulty. It was impossible that the act could apply to any case if not to this. The case was undoubtedly piracy according to the understanding and practice of all nations. It was a case in which all nations surrendered their subjects to the punishment which any government might inflict upon them, and one in which all admitted the right of each to take and exercise jurisdiction. Yet the standard referred to by the act of congress, as expressed in that act. must be admitted to be so vague as to allow of some doubt. The writers on the laws of nations give us no definition of the crime of piracy. Under the doubts arising from this circumstance, the court recommended it to the jury to find a special verdict, which might submit the law to the more deliberate consideration of the court.
The jury retired but for a few moments, and brought in a special verdict.
A jury was then impaneled, and the case of ten others of the crew (charged in the same indictment) was, with their consent, submitted at once to trial; the evidence gone through, and the jury returned the following special verdict:—
We of the jury find that the prisoners, *404Bailey Durfey, William Chapels, alias William Chapel, Daniel Phillips, James Thomas, alias James West, Daniel Livingston, Luke Jackson, Stephen Sydney, Peter Nelson, Isaac Sales, and Peter Johnson, were, in the month of March, 1819, part of the crew of a private armed vessel called the Creóla (commissioned by the government of Buenos Ayres, a colony then at war with Spain), lying in the port of Margaritta; that in the month of March, 1819, the said prisoners and others of the crew mutinied, confined their officers, left the vessel, and in the said port of Margaritta seized by violence a vessel called the Irresistable, a private armed vessel lying in that port, commissioned by the government of Artigas, who was also at war with Spain; that the said prisoners and others having so possessed themselves of the said vessel, the Irresistable, appointed their officers, proceeded to sea on a cruise without any document or commission whatever, and while on the cruise, in the month of April, 1S19, on the high seas, committed the offense charged in the indictment, by the plunder and robbery of the Spanish vessel therein mentioned. If the plunder and robbery aforesaid be piracy under the act of congress of the United States, entitled “an act to protect the commerce of the United States, and punish the crime of piracy,” then we find the said prisoners severally and respectively guilty. Tf the plunder and robbery above stated be not piracy under the said act of congress, then we find them not guilty. John G. Gamble, Foreman.
THE COURT then adjourned.
[NOTE. This cause was certified to the supreme court, where it was argued at the February term, 1820, Justice Story delivering the opinion. It was decided that the offense charged in the indictment amounted to the crime of piracy, and was punishable under the act of congress entitled "An act to protect the commerce of the United States, and punish the crime ofpiraey.” Act April 30, 1790 (1 Stat. 112). 5 Wheat. (18 ü. S.) 153.]